NO. 07-07-0020-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



AUGUST 8, 2007

______________________________



IN THE MATTER OF A. B.

_________________________________



FROM THE 237
TH
 DISTRICT COURT OF LUBBOCK COUNTY



SITTING AS A JUVENILE COURT



NO. 2006-762,211; HONORABLE MELISSA JO MCNAMARA, PRESIDING

_______________________________





Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Appellant, A. B., a juvenile, appeals from an order of adjudication and disposition finding that he had engaged in delinquent conduct and committing him to the Texas Youth Commission.  A. B.’s appointed counsel has filed a motion to withdraw as counsel and a brief in support of that motion.  We grant counsel’s motion to withdraw and affirm.

A. B. was charged with engaging in delinquent conduct based on his aggravated assault on a public servant.  A. B. pled true to the charge and waived his right to a jury trial.  The trial court accepted A. B.’s plea and found that he had engaged in delinquent conduct.  After holding a disposition hearing, the trial court committed A. B. to the Texas Youth Commission for an indeterminate sentence not to exceed his 21
st
 birthday.

A. B.’s counsel has filed a motion to withdraw and a brief in support thereof which states that counsel has carefully reviewed the record and listened to the recording of the hearing and is of the opinion that the record reflects no reversible error upon which an appeal can arguably be predicated.  
See
 
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); 
In re D.A.S.
, 973 S.W.2d 296, 299 (Tex. 1998) (applying the 
Anders
 procedure to juvenile proceedings).  Counsel thus concludes that the appeal is frivolous.

Counsel has attached an exhibit showing that a copy of the 
Anders
 brief and motion to withdraw have been forwarded to A. B. and his legal guardian and parent appropriately advising them of their right to review the record and of the parent’s right to file a 
pro se 
response to counsel’s motion and brief.  No response has been filed.

We have made an independent examination of the record to determine whether there are any non-frivolous grounds upon which an appeal could arguably be founded.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.

Having considered the merits and finding no reversible error, we grant appellate counsel’s motion to withdraw and affirm the trial court’s order.

Mackey K. Hancock

          Justice